DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Rejections under 35 USC 102:
	Applicant’s Argument: Applicant argues starting on page 9 until page 11 of the remarks filed 1/06/2021 that Chen fails to disclose the amended portions of claim 1 but mere discussion of obtaining the location of a BWP using a start location fails to disclose the features recited in the claimed amendment. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim introducing a new limitation and Examiner has conducted an updated search as the limitation changes the scope of the claim. Examiner notes however that Chen teaches obtaining a reference point for communication using a control resource set starting position as cited below and further shows that SS blocks may exist in the carrier, and the additional amended conditions of claim 1 do not add any patentable weight to the claims. Specifically, Applicant recites determining a relative reference point based on two parameters separated by an “or” thus only one of the two parameters, “start of a control resource set” or “absolute frequency” needs to be supported by the prior art while the other option is an exclusive alternative. Further, the claim recites contingent limitations e.g. “if a component carrier […] includes a synchronization sequence” which, according to MPEP 2111.04(II) does not require support as it is contingent and does not add any patentable weight; any cited prior art may simply teach not determining a relative reference point when there is no SS/PBCH block present e.g. a reference does not include a teaching of SS/PBCH and does not include a teaching of a reference point determination. Examiner’s rejection includes support for the carrier comprising SS/PBCH when determining the relative reference point according to the start of a control resource set however as it would have been obvious for a carrier to include this 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations include the following from claim 27:
means for receiving
means for using
means for communicating

Examiner notes that [0047]-[0049] of Applicant’s specification indicate that the means may include one or more components from Figure 2 including a processor and memory and transmission / reception processors for performing the algorithm described in Figure 8, thus the means are being interpreted as including a processor executing instructions for transmission and reception processors implemented in software or hardware. 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-7, 9-18, 20-25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen”) (US 20200280415 A1, effective filing date of Foreign Application Priority Nov. 17, 2017, CN201711147779.X) in view of Ng et al. (“Ng”) (US 20190021119 A1, Effective filing date of provisional application 62/531,777 on July 12, 2017].

Regarding claim 1, Chen teaches:
A method of wireless communication performed by a user equipment (UE), comprising: receiving, from a base station and based at least in part on a triggering event, an indication of a frequency domain indexing configuration for a relative reference point for a communication [¶0106, ¶0134 base station activates and configures BWP for UE triggering information to be sent ¶0136-0146 terminal receives indication information indicating PRB with common PRB index of 0, and uses this to determine reference point #A]; 
determining the relative reference point based at least on the indication of the frequency domain indexing configuration and on either a start of a control resource set if a component carrier of the communication includes a synchronization sequence and physical broadcast channel (SS/PBCH) block or [¶0146 reference point #A indicated to UE, considered relative reference point as it may be the start of control resources, see ¶0174 wherein CORESET are located in an initial downlink BWP and are the same bandwidth and frequency location, and further ¶0198 reference point #A may be start location of initial DL BWP such that it is the start of the CORESET, and see ¶0138-148 wherein a synchronization block clearly is present in the carrier on which communication is sent; Examiner notes the absolute reference point being used is an alternative embodiment and does not hold any patentable weight as Examiner is rejecting the start of a control resource set as the reference point, thus any dependent claim relying on the absolute reference point also do not hold nay patentable weight and do not require support in the prior art as these are mutually exclusive embodiments, see MPEP 2111.04(II)]; 
and communicating the communication based at least in part on the relative reference point [¶0150 reference point A used for determining a CORESET or control signaling, PDCCH see ¶0174, and UE once configured may communicate using PUSCH ¶0106].
Chen teaches a synchronization block however does not expressly teach SS/PBCH but Ng teaches SS blocks comprise a synchronization sequence and physical broadcast channel (SS/PBCH) block [¶0090 BWP with SS block includes PSS, SSS, and PBCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SS block of Chen to include PBCH as in Ng. Chen clearly teaches a BWP comprising an SS block as it can be used in an alternative embodiment however does not teach the SS block includes PBCH and PSS. It would have been obvious to modify Chen to include these signals in the block as in Ng who teaches the BWP can comprise this information SS/PBCH ¶0090 for carrying synchronization and broadcast signals to configure UEs in the cell during configuration.

Regarding claim 2, Chen-Ng teaches:
The method of claim 1, wherein the physical channel is at least one of: a physical broadcast channel (PBCH), a physical downlink control channel (PDCCH) [Chen ¶0174 PDCCH obtained in CORESET], a physical downlink shared channel (PDSCH) [Chen ¶0106], a physical uplink control , a sounding reference signal (SRS), or a channel state information reference signal (CSI-RS).

Regarding claim 3, Chen-Ng teaches:
The method of claim 1, wherein the relative reference point is physical resource block 0 of an initial downlink bandwidth part for the control resource set [Chen ¶0136-146, and see ¶0198 start location of initial BWP is reference point #A, see ¶0117 start location of BWP is 0], and wherein the control resource set is configured by a physical channel [Chen ¶0174 PDCCH in CORESET thus physical channel].

Regarding claim 5, Chen-Ng teaches:
The method of claim 1, wherein the control resource set is not control resource set 0 and the relative reference point is the absolute reference point [Chen does not expressly teach CORESET #- and Examiner notes that this claim depends on the reference point being the absolute reference point which is an alternative embodiment of claim 1 mutually exclusive with the control resource set reference point and holds no patentable weight, see MPEP 2111.04(II)].

Regarding claim 6, Chen-Ng teaches:
The method of claim 1, wherein the relative reference point is determined based at least in part on whether a configured bandwidth part or the control resource set is associated with an initial access procedure [Chen ¶0136-146, ¶0174, ¶0198 all teaching initial BWP downlink access].

Regarding claim 7, Chen-Ng teaches:
The method of claim 1, wherein the triggering event includes at least one of a handover, a secondary cell configuration, a primary secondary cell configuration, or a bandwidth part configuration [Chen ¶0106, ¶0136-146 BWP configuration and activation for a UE involving sending the reference point information and indexing information, considered bandwidth part configuration triggering the message].

Examiner notes that claims 9-15 these claim depends on the reference point being the absolute reference point this being an alternative embodiment of claim 1 to the relative reference point being the start of control resource set, these embodiments being mutually exclusive and thus the absolute reference point limitation does not require support as it holds no patentable weight, see MPEP 2111.04(II)

Regarding claim 16, Chen teaches:
A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to cause the UE to [¶0211-222]: receive, from a base station and based at least in part on a triggering event, an indication of a frequency domain indexing configuration for a relative reference point for a communication [¶0106, ¶0134 base station activates and configures BWP for UE triggering information to be sent ¶0136-0146 terminal receives indication information indicating PRB with common PRB index of 0, and uses this to determine reference point #A]; 
determining the relative reference point based at least on the indication of the frequency domain indexing configuration and on either a start of a control resource set if a component carrier of the communication includes a synchronization sequence and physical broadcast channel (SS/PBCH) block or an absolute reference point if the component carrier of the communication does not include the SS/PBCH block [¶0146 reference point #A indicated to UE, considered relative reference point as it may be the start of control resources, see ¶0174 wherein CORESET are located in an initial downlink BWP and are the same bandwidth and frequency location, and further ¶0198 reference point #A may be start location of initial DL BWP such that it is the start of the CORESET, and see ¶0138-148 wherein a synchronization block clearly is present in the carrier on which communication is sent; Examiner notes the absolute reference point being used is an alternative embodiment and does not hold any patentable weight as Examiner is rejecting the start of a control resource set as the reference point, thus any dependent claim relying on the absolute reference point also do not hold nay patentable weight and do not require support in the prior art as these are mutually exclusive embodiments, see MPEP 2111.04(II)]; 
[¶0150 reference point A used for determining a CORESET or control signaling, PDCCH see ¶0174, and UE once configured may communicate using PUSCH ¶0106].
Chen teaches a synchronization block however does not expressly teach SS/PBCH but Ng teaches SS blocks comprise a synchronization sequence and physical broadcast channel (SS/PBCH) block [¶0090 BWP with SS block includes PSS, SSS, and PBCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SS block of Chen to include PBCH as in Ng. Chen clearly teaches a BWP comprising an SS block as it can be used in an alternative embodiment however does not teach the SS block includes PBCH and PSS. It would have been obvious to modify Chen to include these signals in the block as in Ng who teaches the BWP can comprise this information SS/PBCH ¶0090 for carrying synchronization and broadcast signals to configure UEs in the cell during configuration.

Regarding claim 17, Chen-Ng teaches:
The UE of claim 16, wherein the communication uses a physical channel that is at least one of: a physical broadcast channel (PBCH), a physical downlink control channel (PDCCH) [Chen ¶0174 PDCCH obtained in CORESET], a physical downlink shared channel (PDSCH), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH) [Chen ¶0106], a sounding reference signal (SRS), or a channel state information reference signal (CSI-RS).

Regarding claim 18, Chen-Ng teaches:
The UE of claim 16, wherein the absolute reference point is physical resource block 0 of an initial downlink bandwidth part for the control resource set [Examiner notes this claim depends on the reference point being the absolute reference point this being an alternative embodiment of claim 16 to the relative reference point being the start of control resource set, these embodiments being mutually exclusive and thus the absolute reference point limitation does not require support as it holds no patentable weight, see MPEP 2111.04(II)], and wherein the control resource set is configured by a physical channel [Chen ¶0174 PDCCH in CORESET thus physical channel]. 

Regarding claim 20, Chen-Ng teaches:
The UE of claim 16, wherein the control resource set is not control resource set 0 [Chen does not appear to expressly teach CORSET #0] and the relative reference point is the absolute reference point [Examiner notes that this claim depends on the reference point being the absolute reference point which is an alternative embodiment of claim 16 mutually exclusive with the control resource set reference point and holds no patentable weight, see MPEP 2111.04(II)].

Regarding claim 21, Chen-Ng teaches:
The UE of claim 16, wherein the relative reference point is determined based at least in part on whether a configured bandwidth part or the control resource set is associated with an initial access procedure. [Chen ¶0136-146, ¶0174, ¶0198 all teaching initial BWP downlink access].

Regarding claim 22, Chen-Ng teaches:
The UE of claim 16, wherein the triggering event includes at least one of a handover, a secondary cell configuration, a primary secondary cell configuration, or a bandwidth part configuration. [Chen ¶0106, ¶0136-146 BWP configuration and activation for a UE involving sending the reference point information and indexing information, considered bandwidth part configuration triggering the message].

Regarding claim 23, Chen teaches:
A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: [¶0211-222]: receive, from a base station and based at least in part on a triggering event, an indication of a frequency domain indexing configuration for a relative reference point for a communication [¶0106, ¶0134 base station activates and configures BWP for UE triggering information to be sent ¶0136-0146 terminal receives indication information indicating PRB with common PRB index of 0, and uses this to determine reference point #A for a communication i.e. PDCCH, or later a PUSCH]; 
determining the relative reference point based at least on the indication of the frequency domain indexing configuration and on either a start of a control resource set if a component carrier of the communication includes a synchronization sequence and physical broadcast channel (SS/PBCH) block or an absolute reference point if the component carrier of the communication does not include the SS/PBCH block [¶0146 reference point #A indicated to UE, considered relative reference point as it may be the start of control resources, see ¶0174 wherein CORESET are located in an initial downlink BWP and are the same bandwidth and frequency location, and further ¶0198 reference point #A may be start location of initial DL BWP such that it is the start of the CORESET, and see ¶0138-148 wherein a synchronization block clearly is present in the carrier on which communication is sent; Examiner notes the absolute reference point being used is an alternative embodiment and does not hold any patentable weight as Examiner is rejecting the start of a control resource set as the reference point, thus any dependent claim relying on the absolute reference point also do not hold nay patentable weight and do not require support in the prior art as these are mutually exclusive embodiments, see MPEP 2111.04(II)]; 
and communicating the communication based at least in part on the relative reference point [¶0150 reference point A used for determining a CORESET or control signaling, PDCCH see ¶0174, and UE once configured may communicate using PUSCH ¶0106].
Chen teaches a synchronization block however does not expressly teach SS/PBCH but Ng teaches SS blocks comprise a synchronization sequence and physical broadcast channel (SS/PBCH) block [¶0090 BWP with SS block includes PSS, SSS, and PBCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SS block of Chen to include PBCH as in Ng. Chen clearly teaches a BWP comprising an SS block as it can be used in an alternative embodiment however does not teach the SS block includes PBCH and PSS. It would have been obvious to modify Chen to include these signals in the block as in Ng who teaches the BWP can comprise this information SS/PBCH ¶0090 for carrying synchronization and broadcast signals to configure UEs in the cell during configuration.

Regarding claim 24, Chen-Ng teaches:
The non-transitory computer-readable medium of claim 23, wherein the communication uses a physical channel is at least one of: a physical broadcast channel (PBCH), a physical downlink control channel (PDCCH) [Chen ¶0174 PDCCH obtained in CORESET], a physical downlink shared channel (PDSCH), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), [Chen ¶0106], a sounding reference signal (SRS), or a channel state information reference signal (CSI-RS).

Regarding claim 25, Chen-Ng teaches:
The non-transitory computer-readable medium of claim 23, wherein the absolute reference point is physical resource block 0 of an initial downlink bandwidth part for the control resource set [Examiner notes this claim depends on the reference point being the absolute reference point this being an alternative embodiment of claim 23 to the relative reference point being the start of control resource set, these embodiments being mutually exclusive and thus the absolute reference point limitation does not require support as it holds no patentable weight, see MPEP 2111.04(II)], and wherein the control resource set is configured by a physical channel [Chen ¶0174 PDCCH in CORESET thus physical channel].

Regarding claim 27, Chen teaches:
An apparatus for wireless communication [¶0211-222], comprising: means for receiving, from a base station and based at least in part on a triggering event, an indication of a frequency domain indexing configuration for a relative reference point for a communication [¶0106, ¶0134 base station activates and configures BWP for UE triggering information to be sent ¶0136-0146 terminal receives indication information indicating PRB with common PRB index of 0, and uses this to determine reference point #A for communication i.e. PDCCH, PUSCH]; means for determining the relative reference point based at least on the indication of the frequency domain indexing configuration and on either a start of a control resource set if a component carrier of the communication includes a synchronization sequence and physical broadcast channel (SS/PBCH) block or an absolute reference [¶0146 reference point #A indicated to UE, considered relative reference point as it may be the start of control resources, see ¶0174 wherein CORESET are located in an initial downlink BWP and are the same bandwidth and frequency location, and further ¶0198 reference point #A may be start location of initial DL BWP such that it is the start of the CORESET, and see ¶0138-148 wherein a synchronization block clearly is present in the carrier on which communication is sent; Examiner notes the absolute reference point being used is an alternative embodiment and does not hold any patentable weight as Examiner is rejecting the start of a control resource set as the reference point, thus any dependent claim relying on the absolute reference point also do not hold nay patentable weight and do not require support in the prior art as these are mutually exclusive embodiments, see MPEP 2111.04(II)]; 
and means for communicating the communication at least in part on the relative reference point [¶0150 reference point A used for determining a CORESET or control signaling, PDCCH see ¶0174, and UE once configured may communicate using PUSCH ¶0106].
Chen teaches a synchronization block however does not expressly teach SS/PBCH but Ng teaches SS blocks comprise a synchronization sequence and physical broadcast channel (SS/PBCH) block [¶0090 BWP with SS block includes PSS, SSS, and PBCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SS block of Chen to include PBCH as in Ng. Chen clearly teaches a BWP comprising an SS block as it can be used in an alternative embodiment however does not teach the SS block includes PBCH and PSS. It would have been obvious to modify Chen to include these signals in the block as in Ng who teaches the BWP can comprise this information SS/PBCH ¶0090 for carrying synchronization and broadcast signals to configure UEs in the cell during configuration.

Regarding claim 28, Chen-Ng teaches:
The apparatus of claim 27, wherein the communication uses a physical channel that is at least one of: a physical broadcast channel (PBCH), a physical downlink control channel (PDCCH) [Chen ¶0174 PDCCH obtained in CORESET], a physical downlink shared channel (PDSCH), a physical uplink control [Chen ¶0106], a sounding reference signal (SRS), or a channel state information reference signal (CSI-RS).

Regarding claim 29, Chen-Ng teaches:
The apparatus of claim 27, wherein the absolute reference point is physical resource block 0 of an initial downlink bandwidth part for the control resource set [Examiner notes this claim depends on the reference point being the absolute reference point this being an alternative embodiment of claim 27 to the relative reference point being the start of control resource set, these embodiments being mutually exclusive and thus the absolute reference point limitation does not require support as it holds no patentable weight, see MPEP 2111.04(II)], and wherein the control resource set is configured by a physical channel [Chen ¶0174 PDCCH in CORESET thus physical channel].


Claim 4, 19, 26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen”) (US 20200280415 A1, effective filing date of Foreign Application Priority Nov. 17, 2017, CN201711147779.X) in view of Ng et al. (“Ng”) (US 20190021119 A1, Effective filing date of provisional application 62/531,777 on July 12, 2017] and Abdoli et al. (“Abdoli”) (US 20190313377 A1, effective filing date of Provisional Application 62/652,490 on April 4, 2018).

Regarding claim 4, Chen-Ng teaches:
The method of claim 1.
Chen teaches a reference point for a CORESET but does not expressly teach the start of the CORESET #0.
Abdoli teaches wherein the control resource set is control resource set 0 and the relative reference point is the start of the control resource set [¶0121 reference RB is CORESET #0 PRB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the reference point is expressly the lowest PRB of CORESET #0 as in Abdoli. It would have been obvious to modify the reference point of Chen to be CORESET #0 as 


Regarding claim 19, Chen-Ng teaches:
The UE of claim 16.
Chen teaches a reference point for a CORESET but does not expressly teach the start of the CORESET #0.
Abdoli teaches wherein the control resource set is control resource set 0 and the relative reference point is the start of the control resource set [¶0121 reference RB is CORESET #0 PRB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the reference point is expressly the lowest PRB of CORESET #0 as in Abdoli. It would have been obvious to modify the reference point of Chen to be CORESET #0 as in Abdoli as it would have been a simple substitution of parts without altering the intended outcome of the invention as Abdoli teaches various alternatives for reference points for determining location of resources allocated for downlink ¶0010-12.

Regarding claim 26, Chen-Ng teaches:
The non-transitory computer-readable medium of claim 23.
Chen teaches a reference point for a CORESET but does not expressly teach the start of the CORESET #0.
Abdoli teaches wherein the control resource set is control resource set 0 and the relative reference point is the start of the control resource set [¶0121 reference RB is CORESET #0 PRB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the reference point is expressly the lowest PRB of CORESET #0 as in Abdoli. It would have been obvious to modify the reference point of Chen to be CORESET #0 as in Abdoli as it would have been a simple substitution of parts without altering the intended outcome of the 

Regarding claim 30, Chen-Ng teaches:
The apparatus of claim 27.
Chen teaches a reference point for a CORESET but does not expressly teach the start of the CORESET #0.
Abdoli teaches wherein the control resource set is control resource set 0 and the relative reference point is the start of the control resource set [¶0121 reference RB is CORESET #0 PRB].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the reference point is expressly the lowest PRB of CORESET #0 as in Abdoli. It would have been obvious to modify the reference point of Chen to be CORESET #0 as in Abdoli as it would have been a simple substitution of parts without altering the intended outcome of the invention as Abdoli teaches various alternatives for reference points for determining location of resources allocated for downlink ¶0010-12.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Examiner, Art Unit 2478